Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2017

                                     No. 04-16-00819-CV

          IN THE INTEREST OF J.H., I.H., E.H., M.H., AND L.H., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0958-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
        In this accelerated appeal of the December 2, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on February 20, 2017. See TEX. R.
APP. P. 38.6(a). On the brief’s due date, Appellant filed a motion for a twenty-day extension of
time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
March 13, 2017. See id. Further motions for extension of time to file Appellant’s brief are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court